PER CURIAM.
The defendants appeal from the judgment of the trial court rendered for the plaintiffs awarding $2500 damages. They claim that the trial court improperly based its decision on an issue not raised in the pleadings, and abused its discretion in making certain findings. The defendants have failed to present a written memorandum of decision or a transcribed copy of an oral decision signed by the court explaining the factual basis for its decision. See Practice Book § 4059. We have consistently stated that it is the responsibility of the appellant to provide an adequate record for review. Practice Book § 4061; Gelormino v. Blaustein, 31 Conn. App. 750, 751, 626 A.2d 1325 (1993); State v. Rios, 30 Conn. App. 712, 715, 622 A.2d 618 (1993).
The judgment is affirmed.